Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 31-35 are pending in the application. Claims 31-35 are allowed.

Response to Amendment / Argument
Objections and rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims, the terminal disclaimer filed April 20th, 2022 or the Examiner’s Amendment below. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 31:	(1 of 3) In the fourteenth to last line of the claim, amend the phrase “R10a and R10b and are taken” to delete the second instance of “and”.

(2 of 3) In the eleventh to last line of the claim, amend the phrase “R10a and R10b and are taken” to delete the second instance of “and”.

(3 of 3) In the seventh to last line of the claim, amend the phrase “R10a and R10b and are taken” to delete the second instance of “and”.

Claim 33:	(1 of 3) In the twelfth to last line of the claim, amend the phrase “R10a and R10b and are taken” to delete the second instance of “and”.

(2 of 3) In the ninth to last line of the claim, amend the phrase “R10a and R10b and are taken” to delete the second instance of “and”.

(3 of 3) In the fifth to last line of the claim, amend the phrase “R10a and R10b and are taken” to delete the second instance of “and”.

Claim 35:	(1 of 3) In the twelfth to last line of the claim, amend the phrase “R10a and R10b and are taken” to delete the second instance of “and”.

(2 of 3) In the ninth to last line of the claim, amend the phrase “R10a and R10b and are taken” to delete the second instance of “and”.

(3 of 3) In the fifth to last line of the claim, amend the phrase “R10a and R10b and are taken” to delete the second instance of “and”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626